PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Robert Edwin Douglas, et al.
Application No. 16/893,291
Filed:    June 4, 2020
Attorney Docket No.  022-CON1
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78(c)
:


This is a decision on the petition under 37 CFR 1.78(c) filed on April 25, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application. This is also a decision on the petition under 37 CFR 1.182, filed on April 25, 2021, requesting expedited consideration of the petition under 37 CFR 1.78(c). 

The petition under 37 CFR 1.78(c) is DISMISSED.

The petition under 37 CFR 1.1821 is also DISMISSED.

Neither the petition under 37 CFR 1.78(c) nor the petition under 37 CFR 1.182, are considered on the merits at this juncture. Further to this point, 37 CFR 1.33(b) provides, in pertinent part that:

	(b) Amendments and other papers . Amendments and other papers, except for written assertions 	pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
	(1) A patent practitioner of record;
	(2) A patent practitioner not of record who acts in a representative capacity under the provisions 	of § 1.34; or
	(3) The applicant (§ 1.422). Unless otherwise specified, all papers submitted on behalf of a juristic 	entity must be signed by a patent practitioner.

The petitions, as filed on April 25, 2021, are defective because the petitions are signed by only inventor-applicant, Robert Edwin Douglas, who is one of three inventor-applicants listed on the patent application.  The petition must, however, be signed by all of the applicants under 37 CFR 1.42, or another appropriate party under 37 CFR 1.33(b).  The renewed petition (which applicant may again use Form PTO/SB/445) must be signed by an appropriate party pursuant to 37 CFR 1.33, and 37 CFR 1.4 (d)(1) or (2)3. Applicant may amend the petition form to allow for additional signature blocks or attach copies of the signature page of the petition form for each of the inventor-applicants.

It is also noted that the corrected ADS filed on April 25, 2021, is signed in accordance with 37 CFR 1.33(b). Applicant need not file another corrected ADS with the renewed petition under 37 CFR 1.78(c). 

The renewed petition under 37 CFR 1.78(c) is not required to be accompanied by another fee under 37 CFR 1.17(m). Further, applicant need not pay another fee under 37 CFR 1.17(f) for the petition under 37 CFR 1.182, requesting expedited consideration of the petition under 37 CFR 1.78(c)4. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or

VIA EFS-WEB

Telephone inquiries regarding this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        	

Enclosure: Form PTO/SB/445				























    
        
            
    

    
        1 1.182    Questions not specifically provided for. 
        All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in §  1.17(f).
        
        2 (a) The word "applicant" when used in this title refers to the inventor or all of the joint inventors, or to 	the person applying for a patent as provided in§§ 1.43, 1.45, or 1.46.
        	(b) If a person is applying for a patent as provided in § 1.46, the word "applicant" refers to the assignee, the person to whom the inventor is under an obligation to assign the invention, or the person who otherwise shows sufficient proprietary interest in the matter, who is applying for a patent under § 1.46 and not the inventor.
        	(c) If fewer than all joint inventors are applying for a patent as provided in § 1.45, the phrase "the applicant" means the joint inventors who are applying for the patent without the omitted inventor(s).
        3 (d)
        (1) Handwritten signature. Each piece of correspondence, except as provided in paragraphs (d)(2), (d)(3), (d)(4), (e), and (f) of this section, filed in an application, patent file, or other proceeding in the Office which requires a person's signature, must: 
        
        (i) Be an original, that is, have an original handwritten signature personally signed, in permanent dark ink or its equivalent, by that person; or 
        
        (ii) Be a direct or indirect copy, such as a photocopy or facsimile transmission (§ 1.6(d)), of an original. In the event that a copy of the original is filed, the original should be retained as evidence of authenticity. If a question of authenticity arises, the Office may require submission of the original. 
        
        (2) S-signature. An S-signature is a signature inserted between forward slash marks, but not a handwritten signature as defined by paragraph (d)(1) of this section. An S-signature includes any signature made by electronic or mechanical means, and any other mode of making or applying a signature other than a handwritten signature as provided for in paragraph (d)(1) of this section. Correspondence being filed in the Office in paper, by facsimile transmission as provided in § 1.6(d), or via the Office electronic filing system as an attachment as provided in § 1.6(a)(4), for a patent application, patent, or a reexamination or supplemental examination proceeding may be S-signature signed instead of being personally signed (i.e., with a handwritten signature) as provided for in paragraph (d)(1) of this section. The requirements for an S-signature under this paragraph (d)(2) of this section are as follows. 
        
        (i) The S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g.,/Dr. James T. Jones, Jr./); and 
        
        (ii) A patent practitioner (§ 1.32(a)(1)), signing pursuant to §§ 1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner's registration number; otherwise the number character may not be used in an S-signature. 
        
        (iii) The signer's name must be: 
        
        (A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
        
        (B) Reasonably specific enough so that the identity of the signer can be readily recognized.
        4 Applicant is informed that the fee for the petition under 37 CFR 1.182 is $210.00 (small entity). See 37 CFR 1.17(f). The amount of $210.00 is charged to the authorized deposit account, accordingly.